Order entered January 6, 2021




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-20-00937-CV

    RETAIL SERVICES WIS CORPORATION D/B/A PRODUCT
CONNECTIONS, NATHAN STOUT, AMANDA VILLA, AND KATHERINE
                   PALMER, Appellants

                                          V.

                          CROSSMARK, INC., Appellee

                On Appeal from the 429th Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 429-05122-2020

                                       ORDER

      Before the Court is appellee’s January 4, 2021 unopposed motion for leave

to file its brief under seal. Appellee explains it seeks to file its brief under seal to

comply with the trial court’s order temporarily sealing certain documents and

testimony upon which appellee relies in its brief.

      We GRANT the motion. We ORDER appellee to file an unredacted brief

no later than January 8, 2021 and DIRECT the Clerk of the Court to SEAL the
brief upon filing. The brief shall remain under seal pending the trial court’s

hearing to permanently seal the exhibits and testimony at issue. Appellee is

DIRECTED to notify the Court within TEN DAYS of any permanent sealing

ruling by the trial court.

       We note volumes 3 and 5 of the supplemental clerk’s record omitted certain

documents that were designated to be included in the record, and corrected

volumes have been filed. To avoid confusion, we STRIKE the original volumes 3

and 5 of the supplemental clerk’s record filed November 23, 2020 and December

17, 2020, respectively. The appeal will proceed on the corrected volumes filed

December 4 and 18, 2020.

                                            /s/   ROBERT D. BURNS, III
                                                  CHIEF JUSTICE